Citation Nr: 0512671	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2001, for an award of a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a total rating by reason of 
individual unemployability due to service connected 
disability.  The appellant appealed the effective date of the 
award, August 31, 2001.


FINDINGS OF FACT

1.	By rating decision dated in June 1996, the RO increased 
the evaluation of the veteran's service-connected psychiatric 
disorder to 50 percent disabling.  By rating decision in 
November 1996, the RO increased the evaluation of the 
veteran's service-connected sinusitis disorder to 50 percent 
disabling.  The veteran was notified of these actions and of 
his appellate rights, but failed to file a timely appeal.

2.	The veteran submitted an application for a total rating by 
reason of individual unemployability due to service-connected 
disabilities on August 31, 2001.

3.	At the time his application was received on August 31, 
2001, service connection was in effect for an adjustment 
disorder, with depressed mood, rated 50 percent disabling, 
and bilateral chronic maxillary sinusitis, evaluated as 50 
percent disabling.  The veteran's combined evaluation was 80 
percent.  

4.  There is no evidence that the veteran became unemployable 
due to service-connected disabilities during the year prior 
to receipt of his claim for a total disability rating for 
compensation purposes based on individual unemployability.




CONCLUSION OF LAW

The proper effective date for an award of a total rating 
based on individual unemployability due to service connected 
disability is August 31, 2001.  38 U.S.C.A. § 5110(a), (b) 
(West 2002); 38 C.F.R. § 3.400(o) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in September 2001 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit information 
regarding any evidence that he believes pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim.  The RO adjudicated the claim and established the 
current effective date following the notification of the 
provisions of the VCAA.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran is seeking an earlier effective date for an award 
of a total rating on the basis of individual unemployability 
that was assigned by rating decision dated in December 2001.  
He asserts that during his treatment by a VA psychiatrist, 
who has been treating the veteran for many years, he was told 
that he could not tolerate being in a normal working 
environment.  He points out that a VA examination found that 
his psychiatric disorder resulted in serious symptoms.  He 
states that he has been fired from every job he has attempted 
since 1985, and that he was only able to work marginal 
employment from 1996 to 1998.  

The record shows that service connection for bilateral 
maxillary sinusitis was granted in a 1961 rating decision and 
that service connection for a psychophysiological 
gastrointestinal reaction was granted by rating decision in 
1967.  These disorders were each rated as 10 percent 
disabling for many years.  In a rating decision dated in June 
1996, following evaluation by VA in May 1996, the RO 
increased the evaluation of the veteran's psychiatric 
disorder to 50 percent disabling.  The veteran was notified 
of the decision, but did not submit an appeal.  In a rating 
decision dated in December 1996, the RO increased the 
evaluation of the veteran's sinusitis disorder to 50 percent 
disabling.  The veteran was notified of the decision, but did 
not submit an appeal.  

On August 31, 2001, the veteran's representative submitted a 
memorandum that constituted an informal claim for a total 
rating by reason of individual unemployability due to service 
connected disabilities.  The veteran's formal claim was 
received in September 2001.  By rating decision dated in 
December 2001, the RO awarded a total rating by reason if 
individual unemployability due to service connected 
disability, effective August 31, 2001, the date of the 
veteran's informal claim.  The award was based upon the 
results of a VA compensation examination dated in October 
2001 and on the October 2001 statement of the psychiatrist 
who has been treating the veteran since 1994.  At that time, 
the treating physician indicated that she had become aware of 
a gradual deterioration of the veteran's overall mental 
condition, with a propensity to withdraw and isolate at times 
of high stress.  She stated that his disorder had limited his 
ability to successfully hold any employment and, at times, 
had strained his personal relationships.  

Records of VA outpatient treatment, dated from 1994 to 2003, 
have been received.  These show treatment for the veteran's 
psychiatric disorder as well as his sinusitis disability.  
There is no indication in the reports dated prior to August 
2001 that the veteran was unable to maintain or obtain 
employment consistent with his education and industrial 
background.  

A statement, dated in May 2003, was received from the 
supervisor of the Outagamie County Adult Services Unit, who 
indicated that the veteran had been employed under her 
supervision since May 1995, when he was hired to work a 
maximum 20 hours per week at minimum wage through a state and 
federal funded Senior Worker Training Program.  It was noted 
that the veteran was repeatedly absent due to illness or 
medical appointments and that there were also unexplained 
disappearances and that, by March 1998, the veteran's 
behavior had become even more disturbing to the staff and, 
despite professional experience, they were unable to help the 
veteran cope with his daily problems and he was terminated 
from the program.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree or a claim for pension denied for the 
reason the disability was not permanently and totally 
disabling, receipt of one of the following may be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen:  



(1)	The date of outpatient or hospital examination or date 
of admission to a VA hospital or uniformed services 
hospital.  

(2)	The date of receipt of evidence from a private 
physician when evidence furnished by or on behalf of 
the claimant is within the competence of the physician.  
38 C.F.R. § 3.157(b).  

The veteran's claim for a total rating on the basis of 
individual unemployability was received on August 31, 2001.  
The evaluation by VA conducted pursuant to that claim found 
that the veteran was, in fact, unemployable due to service 
connected disability.  Review of the VA outpatient treatment 
records shows no indication that the veteran became 
unemployable in the year prior to the date of his claim.  
While the veteran's former employer indicated that she needed 
to terminate the veteran from employment in 1998, this 
statement was not received until 2003 and may not be utilized 
as a basis for an effective date earlier than the date of 
receipt of the claim.  Under these circumstances, there is no 
basis for a finding that he submitted an informal claim prior 
to August 31, 2001.  


ORDER

An effective date earlier than August 31, 2001, for an award 
of a total rating by reason of individual unemployability due 
to service connected disability is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


